OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN TEXAS 78711            '

              ©FF8CSAL BUSINESS^
              STATE ©F T©CA%§'fjf
              PENALTY F©R Mj'° ' '                                   0 2 1M
  1/26/2015   TOVATEUI           Wo:                             M   0004279596          JAN 29 2015
  GARCIA, RUBEN        Tr. Ct. N^M^M^^W^G^^0 FROM W-§276^-01

                                                                                  Abel Acosta, Clerk
                               RUB^N GARCIA
                               TERRELL UNIT - TDC # 1902617
                               1300 FM\655
                               ROSHARC^N. TX 77583                                       .SF




•1EBM3B   77583                  :j|li|ll|.l|lM'l.:|„.,.|||,||ll.l|i|,|||>|h'||rrih'"ll'llll1'1